MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                          FILED
court except for the purpose of establishing                         Dec 21 2017, 8:23 am

the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
estoppel, or the law of the case.                                        Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Michael R. Franceschini                                  Stephen W. Cook
Ayres Carr & Sullivan, P.C.                              Cook & Cook
Indianapolis, Indiana                                    Noblesville, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Estate of                           December 21, 2017
Margaret S. Jones, Deceased,                             Court of Appeals Case No.
                                                         29A04-1703-ES-584
John A. Jones, Jr., Personal
Representative,                                          Appeal from the
                                                         Hamilton Superior Court
Appellant/Cross-Appellee-Defendant,
                                                         The Honorable
        v.                                               Steven R. Nation, Judge
                                                         Trial Court Cause Nos.
Joyce E. Schaefer, Beneficiary,                          29D01-0802-ES-32
                                                         29D01-0804-MI-422
Appellee/Cross-Appellant--Plaintiff,

and




Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017       Page 1 of 23
      Suzanne D. VanGombos and
      Shar A. Windle,1 Beneficiaries,
      Nominal Appellees-Defendants.




      Kirsch, Judge.


[1]   John A. Jones, Jr. (“Jones” or “Personal Representative”), as Personal

      Representative of the Estate of Margaret S. Jones, appeals the trial court’s

      September 26, 2016 order (“September 2016 Order”), which was a judgment

      issued on remand. The September 2016 Order granted Joyce E. Schaefer’s

      (“Schaefer”) objection to the Personal Representative’s Amended Supplemental

      Report of Distribution (“Amended Distribution Report”) and ordered the estate

      to pay Schaefer $5,371.42 for property taxes due and payable in 2013 and 2014

      on land transferred to Schaefer in December 2013. On appeal, the Personal

      Representative raises the following restated issues:


              I. Whether the trial court erred when it refused to approve the
              Personal Representative’s Amended Distribution Report and,
              instead, ordered the Personal Representative to pay Schaefer
              property taxes due and payable in 2014 and calculated an




      1
       Shar E. Windle is also referred to as Shar A. Windle, Sharlene J. Windle and Charlene J. Windle.
      Appellant’s App. Vol. 2 at 42, 45, 46.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017        Page 2 of 23
               amount the estate owed Schaefer without allowing credit against
               that debt for $1,709.00, which the estate had previously
               reimbursed Schaefer for repairs, and $1,586.00, which the estate
               paid as advance payments against the property tax that was due
               and payable in 2013; and


               II. Whether Schaefer acted in bad faith and misled the trial court
               such that she should be ordered to pay the estate’s appellate
               attorney fees and the costs of the instant action.


      In her cross-appeal, Schaefer raises the following restated issue:


               III. Whether the trial court erred by allowing the Personal
               Representative to pay attorney fees in the amount of
               $186,417.00, when the parties agreed to that amount in a
               settlement agreement, which was approved by the trial court.


[2]   We affirm in part and reverse in part.


                                   Facts and Procedural History2
[3]   This case returns to us on remand, which followed this court’s unpublished

      memorandum decision, dated May 15, 2015. In re Estate of Jones, No. 29A02-

      1410-ES-736, 32 N.E.3d 846 (Ind. Ct. App. May 15, 2015) (“Jones I”). In Jones




      2
        On May 26, 2017, our court granted the Personal Representative’s Amended Verified Motion to Allow Use
      of Record of Former Appeal. Accordingly, the clerk of our court was directed to transfer the record of
      proceedings from Cause Number 29A02-1410-ES-736 to be part of the record for this appeal. Because there
      are appendices and exhibits in each appeal, we will use the introductory words “Prior Case” to cite to records
      from the first appeal.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017          Page 3 of 23
      I, we set forth the underlying facts, the following of which are pertinent to this

      appeal.


[4]   Margaret S. Jones (“Decedent”), while living on a farm in Hamilton County,

      Indiana, died testate on November 28, 2007, leaving the following four children

      as her surviving heirs: Schaefer; Jones; Suzanne D. VanGombos; and Shar E.

      Windle. In February 2008, Decedent’s estate was opened (“the Administration

      Case”), and Jones was appointed Personal Representative. In April 2008,

      Schaefer filed a complaint (“the Contest Case”), claiming that an incorrect will

      had been admitted to probate. The parties resolved their dispute by way of a

      settlement agreement (“Settlement Agreement”), which the trial court approved

      on March 16, 2012.


[5]   As is pertinent to this appeal, the Settlement Agreement provided that (1)

      Schaefer would receive the farmhouse plus five acres (“Five-Acre Tract”) of

      Decedent’s farmland, (2) the remaining farmland would be sold, with proceeds

      being used to settle claims against the estate, including expenses regarding the

      Administration Case and the Contest Case, and (3) the estate would pay fees

      and expenses incurred by Schaefer’s attorneys and the estate’s attorneys for

      services performed in connection with the Administration Case and the Contest

      Case. Prior Case Appellant’s App. at 37-40. Specifically, with regard to attorney

      fees and expenses, the beneficiaries agreed to pay, and the attorneys agreed to

      receive as compromise and satisfaction of their claims, a total of $186,417.00.

      Id. at 40-41.



      Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 4 of 23
[6]   After the parties had entered into the Settlement Agreement, a dispute arose

      between Schaefer and the estate regarding which parcels of land would

      constitute Schaefer’s Five-Acre Tract; that dispute was resolved in an agreed

      entry in the Administration Case, filed July 2012. In May and August 2012,

      while living on the Five-Acre Tract, Schaefer paid a total of $1,709.00 for the

      repair and maintenance of the property. Estate funds were used to pay property

      taxes that had been assessed for 2011, but were due and payable in 2012.


[7]   On December 7, 2012, more than four years after the estate was opened, the

      Personal Representative filed a final account (“Final Account”), and a request

      to distribute assets and close Decedent’s estate. As part of the Final Account,

      the Personal Representative listed a disbursement of $1,586.00, which was

      labeled, “Est. 2012 Pay 2013 Prop. Tax Split.” Prior Case Appellant’s App. at

      116. This $1,586.00 represented the amount the estate had paid at closing to

      purchasers of the remaining farmland (“Purchasers”), which amount was

      deemed to be an advance on the property taxes due and payable in 2013. Id.

      Also listed in the Final Account were disbursements for attorney fees totaling

      $186,417.00, the amount the parties had agreed to in the Settlement Agreement.

      Id. at 117.


[8]   The hearing on the Final Account was initially scheduled for December 2012,

      but repeated continuances pushed the hearing back a full year. Just days before

      the hearing, Schaefer filed an objection to the Final Account, alleging that the

      Personal Representative (1) failed to keep farm buildings in repair, (2) failed to

      pay real estate taxes, and (3) failed to maintain the property as it was when the

      Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 5 of 23
       parties entered into the Settlement Agreement. Id. at 122. Following a hearing,

       the trial court entered its order on December 17, 2013 (“December 2013

       Order”), approving the Final Account, and thereby, also approving the

       disbursements of $1,586.00 to Purchasers for 2013 Taxes and $186,417.00 for

       attorney fees. The trial court also permitted the Personal Representative to

       distribute the assets and close the estate, but not before the estate reimbursed

       Schaefer for the $1,709.00 she paid in repair expenses. The Personal

       Representative complied. Id. at 126.


[9]    In January 2014, the Personal Representative filed a motion for nunc pro tunc

       seeking to clarify the language of the December 2013 Order to reflect that

       property taxes, assessments, and penalties, first due and payable after the filing

       of the Settlement Agreement, approved in 2012, were the obligation of

       Schaefer. When Schaefer did not respond to the trial court’s request for a

       response, the trial court granted the Personal Representative’s motion, thus

       making Schaefer liable for the taxes, assessments, and penalties due and

       payable in 2013 (“the 2013 Taxes”).


[10]   Thereafter, Schaefer filed an amended motion for relief from the nunc pro tunc

       judgment, claiming, in pertinent part that (1) the Settlement Agreement had

       been reached under the assumption that the “real estate taxes and assessments

       due in 2013” would be paid by the estate; (2) Schaefer was surprised to receive a

       2014 tax statement showing a carry over for a delinquency for some of the 2013

       Taxes; (3) testimony at the December 9, 2013 hearing indicated that all 2013

       Taxes and assessments had been paid; and (4) sales information published by

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 6 of 23
       the estate indicated that 2013 taxes payable in 2014 would be paid by the estate.

       Appellant’s App. Vol. 2 at 35. Schaefer asked the court to direct the Personal

       Representative, to “pay the amount of the delinquency and 2013 taxes payable

       in 2014.” Id. at 36.


[11]   The trial court held a hearing on Schaefer’s motion for relief from the nunc pro

       tunc judgment and granted Schaefer’s motion on August 1, 2014 (“the August

       2014 Order”). The August 2014 Order, in pertinent part, provided that (1)

       “property owners are responsible for the property taxes assessed upon their

       property”; (2) the estate held the deed to the Five-Acre Tract until December

       23, 2013—the date on which the December 2013 Order approving the Final

       Account was recorded, thereby transferring possession of the Five-Acre Tract to

       Schaefer; and (3) the nunc pro tunc order improperly created a material change

       to the trial court’s prior ruling.3 Id. at 43-44. The trial court vacated the nunc

       pro tunc order and directed the Personal Representative to “reinstat[e] the

       original conveyance as recorded on December 23, 2013.” Id. at 44. This action

       resulted in the estate being responsible for “all property taxes, special

       assessments, delinquencies, and penalties assessed on the Five-Acre Tract due

       and payable prior to the vesting of title in Joyce E. Schaefer” on December 23,

       2013. Id. (emphasis added).




       3
        The trial court also ordered the Personal Representative to pay Schaefer’s attorney fees in the amount of
       $3,000.00. Appellant’s App. Vol. 2 at 45. That award, however, was overturned by this court in Jones I, 32
       N.E.3d 846 at *8.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017          Page 7 of 23
[12]   On August 28, 2014, the Personal Representative filed a motion to correct

       error, raising two issues. First, he claimed that it was improper for the estate to

       be liable for property taxes and other related fees that had been assessed in 2012

       but would be due and payable in 2013, when the property had, in effect, been

       “distributed to [Schaefer] by [the trial] court’s orders of March 16, 2012,

       approving the Family Settlement Agreement, and July 12, 2012, approving the

       Agreed Entry Identifying Five Acre Parcel.” Prior Case Appellant’s App. at 157.

       Next, he argued that the estate should not have been liable for Schaefer’s

       repairs, totaling, $1,709.00, when Schaefer was in full possession of the

       property at the time the repairs were made. Id. at 158. Schaefer filed her

       response and, after considering the Personal Representative’s motion and

       Schaefer’s response to the Personal Representative’s motion, the trial court

       denied the Personal Representative’s motion to correct error, thereby, making

       the estate liable for taxes due and payable in 2013 and for $1,709.00 in repair

       costs.


[13]   It was then that the Personal Representative filed his first appeal, arguing that

       the trial court erred in denying his motion to correct error. As pertinent to the

       instant appeal, the Personal Representative asserted that the trial court erred in

       making the estate liable for property taxes due and payable in 2013 and for

       repairs in the amount of $1,709.00. Our court reversed the trial court on the

       issue of repairs, concluding that, because the estate was not responsible for the

       day-to-day operations of the Five-Acre Tract when the repairs were made,

       Schaefer, and not the estate, was responsible for the payment of $1,709.00.


       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 8 of 23
       Jones I, 32 N.E.3d 846 at *6. However, we affirmed the trial court’s

       determination that the Personal Representative was “liable for taxes [incurred

       in 2012] that become due and payable before the estate is settled,” i.e., due and

       payable before December 2013. Id. We reasoned that, pursuant to Indiana

       Code section 29-1-14-9, the Personal Representative has an obligation to pay

       property taxes while the estate is open. Id. Qualifying that statement, however,

       we said:


               [N]o personal representative shall be required to pay any taxes on
               any property of the decedent unless such taxes are due and payable
               before possession thereof is delivered by the personal
               representative pursuant to the provisions of IC 29-1. In
               summary, the relevant statutory authority clearly indicates that
               the personal representative is liable for property taxes that become due
               and payable before the estate is settled. Jones has failed to establish
               that the trial court’s order that Jones pay all property tax due and
               payable prior to the closing of the estate, which occurred on
               December 17, 2013, is clearly erroneous.


       Id. (emphasis added). We remanded the case with instructions “for entry of a

       new order consistent with [our] memorandum decision.” Id. at *8 (emphasis added).

       Neither party sought further review of this decision.


[14]   On remand, the trial court directed counsel for the Personal Representative “to

       prepare and file with [the trial court] a proposed order in conformity with [Jones

       I],” i.e., an order reflecting that Schaefer would be liable for the $1,709.00 in

       repairs and that the estate would be liable for property taxes on the Five-Acre

       Tract that were due and payable before the closing of the estate in December


       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 9 of 23
       2013. Appellant’s App. Vol. 2 at 15. On October 23, 2015, the Personal

       Representative complied with the trial court’s order and filed the Amended

       Distribution Report, including his calculation that $1,544.70 was due to

       Schaefer for 2013 Taxes. The Personal Representative attached to the

       Amended Distribution Report a copy of the cashier’s check in that amount,

       made out to Schaefer, which he had sent to Schaefer’s attorney as full

       payment of the debt.


[15]   On November 2, 2015, Schaefer filed her objections to the Amended

       Distribution Report, contending, in part, that the estate was liable (1) for

       some delinquent 2013 Taxes and penalties, and (2) for property taxes

       assessed in 2013 that were due and payable in 2014. Id. at 73-74. In her

       objections, Schaefer also requested reasonable attorney fees for her counsel,

       Stephen Cook. Id. at 74. Following a hearing, the trial court entered the

       September 2016 Order, granting Schaefer’s objection and holding, “[T]he

       Personal Representative of the Estate is ordered to comply with the previous

       Order and to pay the sum of $5,371.42 to reimburse [Schaefer] for her previous

       payment of taxes and assessment. [Schaefer’s] Objection should be and is

       hereby DENIED concerning her request to allow reasonable attorney fees. Id.

       at 20.


[16]   Thereafter, the Personal Representative and Schaefer each filed a motion to

       correct error. The Personal Representative argued that the trial court erred by

       holding the estate liable for property taxes due and payable in 2014, while

       Schaefer argued that the trial court should have granted her December 2014

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 10 of 23
       Trial Rule 60(B) motion for relief from judgement, regarding attorney fees.

       Schaefer asserted that the Personal Representative should not have been

       allowed to pay attorney fees in excess of $180,000.00 without first complying

       with Hamilton County Local Rule 29-PR00-711; a rule that required the

       Personal Representative to file a formal statement with the trial court setting

       forth the time expended by attorneys and the nature of services they rendered.

       Cross-Appellant and Appellee’s Appendix Vol. 2 at 70-71. On January 25, 2017, the

       trial court held a hearing on the parties’ motions to correct error. When the

       trial court did not rule on either motion within thirty days after the hearing, the

       motions were deemed denied. See Ind. Trial Rule 53.3. The Personal

       Representative now appeals.


                                      Discussion and Decision

                               I. Amended Distribution Report
[17]   On appeal, the Personal Representative contends that the trial court abused its

       discretion when, on remand, it did not approve the estate’s Amended

       Distribution Report, but instead, ordered the estate to pay Schaefer the sum of

       $5,371.42. Specifically, the Personal Representative contends that the trial

       court erred in denying his motion to correct error because the ordered sum was

       incorrect in that it (1) included property taxes due and payable in 2014, the year

       after Schaefer had taken possession of the Five-Acre Tract, (2) did not reflect

       credit for the $1,586.00 of 2013 Taxes paid to the Purchasers, and (3) did not

       reflect credit for a $1,709.00 reimbursement the Personal Representative paid to

       Schaefer for repairs. The Personal Representative contends that, under the law

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 11 of 23
       of the case, this court should reverse the trial court’s order directing the

       Personal Representative to pay $5,371.42, and instead, approve the Amended

       Distribution Report. We agree.


[18]   We generally review a trial court’s ruling on a motion to correct error for an

       abuse of discretion. Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d 380, 384

       (Ind. Ct. App. 2017). An abuse of discretion occurs when the trial court’s

       decision is against the logic and effect of the facts and circumstances before the

       court or if the court has misinterpreted the law. Id.; In re Marriage of Dean, 787

       N.E.2d 445, 447 (Ind. Ct. App. 2003), trans. denied. However, where the issues

       raised in the motion are questions of law, the standard of review is de novo.

       Watson, 70 N.E.3d at 384.


[19]   Pursuant to the law-of-the-case doctrine, “an appellate court’s determination of

       a legal issue binds both the trial court and the court on appeal in any subsequent

       appeal involving the same case and substantially the same facts.” In re Larry L.

       Thompson Revocable Tr., 954 N.E.2d 1056, 1062 (Ind. Ct. App. 2011); Pinnacle

       Media, LLC v. Metro. Dev. Comm’n of Marion Cnty., 868 N.E.2d 894, 901 (Ind. Ct.

       App. 2007), trans. denied. “The purpose of the doctrine is to minimize

       unnecessary relitigation of legal issues once they have been resolved by an

       appellate court.” Pinnacle Media, 868 N.E.2d at 901. Generally, “under the

       law-of-the-case doctrine, relitigation is barred for all issues decided directly or

       by implication in a prior decision.” Id. (internal quotation marks omitted).

       However, “[a] court has the power to revisit prior decisions of its own or of a

       coordinate court . . . , although as a rule courts should be loath to do so in the

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 12 of 23
       absence of extraordinary circumstances.” Thompson Revocable Tr., 954 N.E.2d

       at 1062.


[20]   Recognizing that this has been a prolonged estate administration with

       extensive litigation, it is important to highlight that the question before us is

       whether the trial court erred when it concluded that the Personal

       Representative’s Amended Distribution Report did not correctly reflect the

       status of the case after Jones I, a case in which neither party sought further

       review. In Jones I, our court made a final determination on two key issues: (1)

       that Schaefer was liable for $1,709 worth of repairs; and (2) that the Personal

       Representative was liable for property taxes due and payable before the estate

       closed in December 2013. Jones I, 32 N.E.3d 846 at *6. We remanded the case

       with instructions, and the trial court directed the Personal Representative “to

       prepare and file with [the trial court] a proposed order in conformity with [Jones

       I].” Appellant’s App. Vol. 2 at 15. On October 23, 2015, the Personal

       Representative filed the Amended Distribution Report, which included the

       Personal Representative’s calculation of the debt the estate owed to

       Schaefer for 2013 Taxes. Listed among the estate’s distributions was a prior

       payment to Schaefer in the amount of $1,709.00, which was a reimbursement

       for the repairs.4




       4
           This payment was made in compliance with the trial court’s December 2013 Order.


       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 13 of 23
[21]   The focus of the Amended Distribution Report was the debt the estate owed to

       Schaefer for 2013 Taxes. The Personal Representative began his calculation of

       that debt using numbers from the tax records of the Hamilton County

       Treasurer, which listed $5,070.48 as the amount due and payable for 2013

       Taxes.5 Prior Case Exhibits Vol. 1, Ex. 3; Tr. Vol. 2 at 14-15. As credit against this

       debt, the Personal Representative subtracted two amounts: (1) $1,709.00 in

       repairs, an amount for which Schaefer had already been reimbursed; and (2)

       $1,586.00, an amount the estate paid Purchaser as advance payment for the

       2013 Taxes. The latter amount, which was paid in two installments (1) had

       been approved as a disbursement in the Final Account and (2) was applied by

       Purchasers as payment toward the 2013 Taxes.6 The cost of the repairs plus the

       prepayment tax resulted in the estate taking a credit of $3,295.00 against the

       $5,070.48 in 2013 Taxes owed to Schaefer by the estate. This left a balance due

       to Schaefer of $1,775.48.




       5
        In Jones I, our court stated, without citation to the record, that the amount of taxes due and payable in 2013
       was $5,093.76. Jones I, 32 N.E.3d 846 at *2. The Decedent’s property consisted of Parcels 00A and 000.
       The Personal Representative contends that the Hamilton County Treasurer’s total tax bill for taxes, penalties,
       and assessments due and payable in 2013 was $5,070.48, being comprised of (1) tax and special assessment
       due May 2013 for Parcel 00A in the amount of $2,520.82, (2) tax, special assessment, and penalty due May
       2013 for Parcel 000 in the amount of $23.84, (3) tax due November 2013 for Parcel 00A in the amount of
       $2,505.82, and (4) no tax due November 2013 for Parcel 000. Prior Case Exhibits Vol. 1, Ex. 3; Tr. Vol. 2 at 14-
       15. We do not decide which of these amounts is the correct amount, but note that, by our calculation, the
       2013 property tax statements, to which the Personal Representative cites, add up to a sum of $5,050.48, not
       $5,070.48 as he contends.
       6
         During the hearing on the motion to correct error, the Personal Representative testified that Schaefer
       withdrew from the Hamilton County Treasurer the money allocated to her by the estate, and that thereafter,
       the “taxes went delinquent.” Tr. Vol. 2 at 42.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017           Page 14 of 23
[22]   Since the residuary of the estate had been distributed in 2013, the Personal

       Representative could not pay Schaefer $1,775.48 from estate assets in October

       2015. Instead, the debt had to be paid from a pool of money comprised of

       equal contributions from each of the four beneficiaries. As it would be pointless

       for Schaefer to pay herself her one-fourth share of the debt, the Personal

       Representative calculated $443.87 as Schaefer’s one-fourth share, deducted that

       from the $1,775.48 due, and determined that Schaefer was owed $1331.61. The

       Personal Representative then added $213.09, which represented two years of

       statutory interest on that amount, and arrived at $1,544.70 as the total balance

       due from the estate to Schaefer. The Personal Representative attached to the

       Amended Distribution Report a copy of a cashier’s check made out to Schaefer

       in the amount of $1,544.70 and sent that check to Schaefer’s attorney as full

       payment of the debt.


[23]   In her objections to the Amended Distribution Report, Schaefer asserted

       that the taxes and assessments owed to her totaled $5,371.42, plus interest,

       which represented (1) some delinquent 2013 Taxes and penalties, and (2)

       property taxes assessed in 2013 that were due and payable in 2014. 7

       Appellant’s App. Vol. 2 at 73-74. Schaefer claimed that, pursuant to the trial

       court’s August 2014 Order, the Personal Representative was obligated to

       pay Schaefer “all real estate assessments and taxes assessed on real estate




       7
         At the December 2013 hearing on the Final Account, Schaefer had offered copies of the tax bills that were
       first due and payable in 2013. Those bills totaled $5,026.64 for Parcel 00A and $21.68 for Parcel 000.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017        Page 15 of 23
       transferred to [Schaefer] in December 2013, payable in 2014.” Id. at 73.

       Schaefer also asserted that this decision was affirmed in Jones I. Id. The

       trial court accepted Schaefer’s characterization and ordered the estate to pay

       Schaefer $5,371.42. Appellant’s App. Vol. 2 at 20.


[24]   The Personal Representative filed a motion to correct error on October 24,

       2016, contending that the trial court erred by concluding that the estate owed

       taxes due and payable in 2014. The Personal Representative argued that the

       August 2014 Order—directing the Personal Representative to pay the property

       taxes and assessments “due and payable prior to vesting of title in [Schaefer]”—

       was corrected by our court in Jones I, where we held that “title to the five acres

       ‘passed’ to Schaefer by operation of law at the death of the [D]ecedent, subject

       to possession in the [P]ersonal [R]epresentative, and that pursuant to I.C. § 29-

       1-14-9, no personal representative shall be required to pay property taxes on any

       property of the [D]ecedent unless the taxes are due and payable before possession

       thereof is delivered to the beneficiary.” Appellant’s App. Vol. 2 at 124 (citing

       Jones I, 32 N.E.2d 846 at *5-6) (emphasis added). The Personal Representative

       argues that, because neither party sought further review of this court’s decision

       in Jones I, it became law of the case and was binding on all parties. Id. We

       agree.


[25]   In Jones I, our court decided that “pursuant to I.C. § 29-1-14-9, no personal

       representative shall be required to pay property taxes on any property of the

       [D]ecedent unless the taxes are due and payable before possession thereof is

       delivered to the beneficiary.” Jones I, 32 N.E.2d 846 at *5-6 (emphasis

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 16 of 23
       added). Under the law of the case, the estate was only liable for taxes due

       and payable prior to December 2013.


[26]   Schaefer claims that the Personal Representative should not have reduced the

       amount she was owed for 2013 Taxes by deducting $1,586.00 and $1,709.00,

       both because those amounts are not issues in this appeal and because it was

       improper to offset those amounts against the estate’s debt. Accordingly, we

       must also address whether it was proper for the Personal Representative to

       credit offsets of $1,586.00 and $1,709.00 against the estate’s debt. Indiana Code

       section 29-1-17-6, in pertinent part, provides: “When a distributee of an estate

       is indebted to the estate, the amount of the indebtedness if due, . . . may be

       treated as an offset by the personal representative against any testate or intestate

       property, real or personal, of the estate to which such distributee is entitled.”


[27]   Here, the estate previously disbursed $1,586.00 toward the payment of the 2013

       Taxes—this was money paid to Purchasers as an advance payment for the 2013

       Taxes, which the Purchasers paid toward those taxes. Tr. Vol. 2 at 42. The

       Personal Representative listed this payment in the Final Account, and Schaefer

       does not dispute that the estate properly disbursed this money to the

       Purchasers. In 2013, Schaefer withdrew money from the Hamilton County

       Treasurer, money that had already been paid toward the 2013 Taxes. 8 Without




       8
         During the January 2017 hearing on the motions to correct error, counsel for the Personal Representative
       stated that Schaefer withdrew about $2,500.00 from the Hamilton County Treasurer, which was money that
       had been allocated toward the 2013 Taxes. Counsel stated, “If [Schaefer] withdrew $2,500 and some change,
       then fine, she got that money. But the Estate was responsible for paying the tax and we should get credit for

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017        Page 17 of 23
       allowing this as a credit against the 2013 Taxes owed, the estate will essentially

       be paying this portion of the tax twice. Stated differently, since Schaefer had

       already withdrawn this amount from 2013 Taxes already paid, she was not

       entitled to receive that amount a second time. Accordingly, it was proper for the

       estate to credit its prior payment of $1,586.00 against the estate’s payment of

       2013 Taxes.


[28]   Schaefer contends that a $1,709.00 credit for repairs was improper because that

       issue was not before this court. We disagree. The Amended Distribution

       Report was a final accounting of the estate’s assets and disbursements. The trial

       court found the estate liable for repairs in its August 2014 Order, and thereafter,

       the estate paid Schaefer $1,709.00 as reimbursement for those repairs. The

       estate’s liability for the repairs, however, was reversed in Jones I, and Schaefer

       was liable for the $1,709.00 payment. Because Schaefer had already been paid

       $1,709.00, a payment that was no longer warranted, Schaefer owed the estate

       $1,709.00. Pursuant to Indiana Code section 29-1-17-6, it was proper for the

       Personal Representative to offset the $1,709.00 that Schaefer owed the estate

       against the amount the estate owed Schaefer.


[29]   Finding that the trial court abused its discretion when it denied the Personal

       Representative’s motion to correct error and ordered the estate to pay




       the part that we sold to the [Purchaser] who paid the taxes in 2013 as required by the purchase agreement.”
       Tr. Vol. 2 at 43.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017         Page 18 of 23
       $5,371.42, we reverse that order and approve a payment by the estate to

       Schaefer consistent with the Amended Distribution Report.


                                                II. Sanctions
[30]   The Personal Representative contends that Schaefer acted in bad faith and

       misled the trial court, and therefore, should be responsible for the cost of this

       appeal, including attorney fees. Pursuant to Indiana Appellate Rule 66(E), an

       appellate court may assess damages, including attorney fees, if an appeal is

       frivolous or in bad faith. Indiana Code section 34-52-1-1(b) provides a similar

       remedy where a party “(1) brought the action or defense on a claim or defense

       that is frivolous, unreasonable, or groundless; (2) continued to litigate the action

       or defense after the party’s claim or defense clearly became frivolous,

       unreasonable, or groundless; or (3) litigated the action in bad faith.” The

       Personal Representative contends that Schaefer’s objections to the Amended

       Distribution Report and the ensuing appeal, merit the granting of such relief to

       the Personal Representative.


[31]   The trial court denied the Personal Representative’s Amended Distribution

       Report to the extent of Schaefer’s objections. In her objection, Schaefer argued

       that the estate should be liable for delinquent 2013 Taxes and for taxes due and

       payable in 2014 (“2014 Taxes”). Schaefer’s position regarding 2014 Taxes,

       arguably, ran counter to our decision in Jones I, where, citing to Indiana Code

       section 29-1-14-9, we held that “no personal representative shall be required to

       pay any taxes on any property of the decedent unless such taxes are due and

       payable before possession thereof is delivered by the personal representative
       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 19 of 23
       pursuant to the provisions of IC 29–1.” Jones I, 32 N.E.3d 846 at *6. The

       Personal Representative asserts that Schaefer acted frivolously and in bad faith

       when she (1) improperly convinced the trial court that the estate was liable for

       2014 taxes, when that position was contrary to this court’s decision in Jones I;

       (2) ignored the fact that, under Jones I, Schaefer was liable for $1,709.00 of

       worth of repairs for which she had already been reimbursed; and (3) ignored

       that the estate had paid $1,586.00 to the Purchasers at closing, which

       represented an advance payment for the 2013 Taxes.


[32]   As the Personal Representative recognizes, we are reluctant to impose

       sanctions; our discretion to award attorney fees under Appellate Rule 66(E) is

       limited to instances when “an appeal is permeated with meritlessness, bad faith,

       frivolity, harassment, vexatiousness, or purpose of delay.” Ballaban v.

       Bloomington Jewish Cmty., Inc., 982 N.E.2d 329, 339-40 (Ind. Ct. App. 2013).

       "[W]e must use extreme restraint when exercising this power because of the

       potential chilling effect upon the exercise of the right to appeal.” Id. at 340. “A

       strong showing is required to justify an award of appellate damages and the

       sanction is not imposed to punish mere lack of merit but something more

       egregious.” Id.


[33]   The Personal Representative claims that he is entitled to attorney fees because

       Schaefer is trying to relitigate matters that were resolved in an earlier judgment,

       i.e., her objections to the Amended Distribution Agreement were merely an

       attempt to relitigate whether the estate was liable for taxes due and payable for

       2014. Under the law of the case, the Personal Representative owed Schaefer

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 20 of 23
       nothing for taxes due and owing for 2014. However, Schaefer was correct that

       the estate was liable to her for the delinquency in the 2013 Taxes. Furthermore,

       the trial court believed that the estate was liable to Schaefer for the full

       $5,371.42. Under the facts of this case, we cannot say that Schaefer’s claim was

       entirely frivolous or lacked merit. Accordingly, we deny the Personal

       Representative’s request for attorney fees.


                            III. Cross-Appeal on Attorney Fees
[34]   In her cross appeal, Schaefer contends that the trial court erred in allowing the

       estate to pay attorney fees in the amount of $186,417.00, an amount that the

       parties had agreed to in the Settlement Agreement. Specifically, she argues that

       the Personal Representative failed to comply with the mandatory provisions of

       Hamilton County Local Probate Rule 711 (“Local Rule 711”), which directs:

       (1) no attorney fees shall be paid without prior written order of the court; and

       (2) if the testator does not provide for compensation of the estate’s attorneys,

       the court may award “just and reasonable” attorney fees. “The awarding of

       attorneys’ fees as part of the probate of an estate is governed by the Indiana

       Probate Code, IC 29-1-10-13 specifically, which authorizes the trial court to fix

       reasonable attorney and executor fees. The proper amount of these fees is

       within the trial court’s discretion. Matter of Smith, 572 N.E.2d 1280, 1289 (Ind.

       1991).


[35]   To decide whether a fee is “just and reasonable” under Local Rule 711 and

       Indiana Code section 29-1-10-13, the trial court may consider several factors,

       including, the labor performed, the nature of the estate, difficulties in recovering
       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 21 of 23
       assets or locating devises, and the peculiar qualifications of the administrator

       and the attorney. Additionally, a trial court may consider “settlements in the

       estate.” Id. at 1289.


[36]   Clearly, the administration of Decedent’s estate was contentious. Under the

       Settlement Agreement, the beneficiaries agreed to pay, and the attorneys agreed

       to receive as compromise and satisfaction of their claims, a total of

       $186,417.00.9 Prior Case Appellant’s App. at 40-41. These fees represented the

       work of seven attorneys, with five law firms, working for both the Personal

       Representative and Schaefer, on the Administration Case and the Contest Case,

       for a period of more than four years. Taking a hard look at what could be lost

       and what could be gained by entering into the Settlement Agreement, the

       parties provided the following rationale for agreeing to settle:


               The Original Parties, after consultations and extended
               negotiations and discovery through their respective counsel
               conducted over a period of many months after the
               commencement of such action have come to the conclusion that
               it would be in the best interest of all parties to compromise and
               settle such controversies and desire to compromise and settle the
               controversies as hereinafter provided.




       9
        The parties to the Settlement Agreement were: Decedent’s four children, five contingent beneficiaries--
       Sean F. Windle, Alexandra Windle, Alexis Tracy Schaefer, Wendi Biddle, and Arin Elizabeth Kunkle—and
       attorneys representing law firms to whom the estate owed money for work performed in connection with the
       Contest and Administration Cases. The attorneys and law firms were as follows: Michael R. Franceschini,
       Raymond M. Adler, John S. Terry, Russell B. Cate, Gregory L. Padgett, Jon E. Williams, and John R. Price
       who signed the Settlement Agreement on behalf of their respective law firms—Ayres Carr & Sullivan, P.C.,
       Raymond M. Adler, P.C., Campbell Kyle Proffitt, LLP, Padgett Law, and Williams Barrett & Wilkowski,
       LLP.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017     Page 22 of 23
       Id. at 35.


[37]   Pursuant to the Settlement Agreement, the attorney fees could not be paid

       without approval from the trial court. The Settlement Agreement set forth the

       condition of enforcement as follows:


               This Settlement Agreement and Release shall be of no force or
               effect until and unless the Hamilton County Superior Court No.
               1, shall duly enter an order approving the same and directing the
               fiduciary who constitutes the Additional Party to execute it.
               Upon the making of such order by the Hamilton County
               Superior Court No. 1, the execution of this Compromise
               Agreement shall become effective and thereafter all further
               dispositions of the estate shall be in accordance with the
               substantive provisions of this Compromise and Settlement
               Agreement.


       Id. at 36. The trial court approved the Settlement Agreement in March 2012.

       Thereafter, the attorneys were paid the agreed sum. Based on this evidence, we

       cannot say that the trial court abused its discretion when it allowed the Personal

       Representative to pay attorney fees in the amount of $186,417.00.


[38]   Affirmed in part and reversed in part.


[39]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1703-ES-584 | December 21, 2017   Page 23 of 23